OFFICE OF THE ATI’ORNEY     GENERAL   OF -
                           AUSTIN




or. Gw J. Gtraoar, Director
Qao Utila.i.eeDivision
Bailroad Conmloeion or Terss
MrJtsn, %aa8

Dear sir:
             ,



                                              b   yootlr iettcrr    0r
                                        oat0 your requeet          ror




                   eale to the CLtp 0r Palaoloe,
      Texas should the City 0r Palaaloe aaqulre a
      dfetr~butlonsyetem to eerve itiarerlidimte.
          “The above deskbed bperations were begun
     about Deosmber Xl, 1940, an8 rrlnaethat time
     several bemade have been made ot Paltef Oil
     aa G.56C0111pan~ to file with the Raimaa  Com-
     mlsslon or Texae the quarterly reports required
     ot gae pipe llno operators by article 6080, Be-
     ylfied Cltil Dtatutea, 1985.
                                                                     .cPi;.>
t I&. Gue J. Strauee, page Z
! ..'
".




               “The Railroad Codraion or Rxaa haa pre-
      :   roribea a form o? annual report for suoh oparatwa,
          a8 provided ror in Artiole 6056, liwised Civil
          Statuter, 1926, ma d6Wna8 hate been made of     -
          thi8 oompany to rii6 suab anaaal report8 rtth
          the Gow&3e~00.
                Vhe C0mpan.Jooatenao that it i8 not a utlllt~
          and that It 18 beyond the power or tbm Leglrlatare
          0r  Texar to olaerlry it aa rush; aad it haa, there-
          tore,  reXuse  to ffle the report8 requfred by drti-
          ole 6060 and the order of th8 .CoPniaaioa 6ntcrea
          und& Article 6056, It baa ale0 refueed to per
          the &rose reoelpta tax68 $evled by article 6060. "* **


                    You pmpouad the question:

                "'Plea86adds6 u8 at pur earliest oonveniencs
          (1) whether or not it 18 your opinion that Paltsr
          Oil ah6 Oar company is a gai utility a.8defined
          by Artiale  6060, (fi) ii it i8 anbject to t&e re-
          port8 tuia tare8 preecrlbe(l by Artlola 6060, et16(3)
          ha8 the CoarnlSEiiOn  authori.ty
                                         to require the Oompany
          to rile the imaual raport ptisori,bea   by the COIDIP~~-
          sion under Artiole 60567"

              We have asoertalaedfrom the Searetaryof .Statethat
  Paltes 011 an6 Oa8 CO~QM is a Texas oorporatioa,bsvlag aa its
          0hn8e "to ertabJ 8b Ma Mblt.dQ an oil bWhae88 with
  purpoose.
  authorityto oontraotior the lease and purohaae ot the right
  to prorpeot ror; develop aad.we aoal and other mlnaral8, petro-
  loam -awl-8; also the right to erect, bail4 and ovm all avow-
  aary oil take   oare ~aadgipse neceaaaryfor tba operation of
  the basine88 o8 the aaw.    Subdiriafon37 0r mtiole 1302,
  Veraon*s Annotated Civil Statutes.

              The pertlneat etatrrtes ore iirtlales6050, SO66
  a06 6060, V. A.C.S., WhiOh are as rOilOW8:
      “Art. 6050. Olaoaiflaartian
      *The tean  *gu8 utility* an4 ‘publio utilltp’
or futility,’au uaeC it3t&is subdirfrion,waw
anb inclubem persoda, eompaaies anb private uor-
poretfoas, their lcseeee, truatecrs, 3na reoelvers,
owaing, tmm.ging, oparating, le3aing or oontrolling
within tiia t;tateconywells, pi;lelime, plant,
property, equipsent, Snoilitg, fronohioe, license
or pernlt ror sithsr one or nkoreof the following
kind6 or ~wlnesat
      uaaa
     .
      ‘* Owning or operating or managing a pips    .
line for the treasportutionor oarrfage of natural
ga8, whether SOT pub110 hire or not, if any pax3
of the right of way for said 111~ ha8 been aaquired,
or m4 hereefter be aoquirea by the exerolae or the
d&it 0r eminent a0iianl or If e+fU line or any part
thereor ie la14 upon, over or under anp publl~ me4
or highway of thla State, or street or alley of any
muniolpallty,or the right of way of any railroad
or other public utility; lnclwiing also anf natural
-8 u%ilit~ authorized by llzw to sxeiciae  the right
0r eminent 4om~1n.
      (1st
         * *s


      *Art. 6056. Operator's reports
      "The Coti8eion may require of all persona
or oorporatfonsopera.t;lng, owning 0s contmlliag
auoh gar.pipe llnee auorn reporta of the total
qunntitfes 0r gae dietrOuted by suah pipe line8
and of that held by them in storage; an4 aleo of
their aouroe OS oupply, the awabcr of well8 fcon
which they draw their eupply, the an&at of pree-
awe malntaineb,a.124  the mount end oharaoter and
de6OriptiOri 0r the e,quipaentemployed, and rue&
other matters pertaining to the butdneffr af the
Commisalonmay seem pertinent.W
%r. Qua   J. istrausa,   page 4
                                                                 I




              *Art. 6060.    ut   1llt.pt&X
             "Xver7 gas utility subjeot to ths lffovlslonU
     or this subdlrlsionoa or   ber0re the first day of
     '~JanaQryand quarterly thereafter,shall file with
      the Qo;rmissiona ststsaent,duly verified ua true
      and oorrsot by the president,   troaeurer or general
      manager if a oox~j~~nyor corporntion.   or by ,the owner
      or one oi them if an individualor co-partnership,
      showing the gross rsoelpta 0r such utility   r0r the
      quarter next preceding or for suoh portion of edd
      quarterly period as such utility mey hsvs been oon-
      duotlng any busl~eso, and at such tirzer shall pay
      i.ntothe State Treasury at Austin a scra equal to
      one-fourth of one $er oeLt of the gross lnco:m re- .
             f om.all buelnoss done by it within t&la
      oelv.rsd
      Stata.du  ng said quarter."
              1Er

             In pu Opinion MO. O-352!4a,  the orlglnal~ofwhloh
you huve in your,.bh4r.Gus S. i3trauas,page b                                ’
                                                          f
                                                          _~ lt3f-3



              In the instant aase, Palter Oil and &IS Corapanp
18 not fsllfng gaa whioh it is authorized by its oharter to
prodtaoeiIt is purohaslnggas rroa other produosrsand trans-
porting it through its cm lines iOr the purposs Of rs8sll.l~
said gas to ths Units6 Stat88 Omernmsnt. Ws do mt pass upon
the qwetfon of the right of Palter 011 and Oas Compa;r urndsr
its  ohartex to purohase gas for the purpose of resale. Bufrios
it to my that by rirtua of its doing 80, it has, in our opta-
ion, oonetltuted itself l gas utility within tka plain language
of A~tlole 6060, eupra, and is repulred to file the reports
sad pan ths taxes pruvidsd in Artlolss 6OS6 and 6060.




                                         ) _ Lloyd ArmstfOI1(;
                                                    Assistant